Matter of Wynn v New York State Dept. of Corr. & Community Supervision (2017 NY Slip Op 05496)





Matter of Wynn v New York State Dept. of Corr. & Community Supervision


2017 NY Slip Op 05496


Decided on July 6, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: July 6, 2017

523808

[*1]In the Matter of DARRYL WYNN, Petitioner,
vNEW YORK STATE DEPARTMENT OF CORRECTIONS AND COMMUNITY SUPERVISION et al., Respondents.

Calendar Date: May 9, 2017

Before: Peters, P.J., McCarthy, Rose, Mulvey and Aarons, JJ.


Darryl Wynn, Malone, petitioner pro se.
Eric T. Schneiderman, Attorney General, Albany (Marcus J. Mastracco of counsel), for respondents.

MEMORANDUM AND JUDGMENT
Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Commissioner of Corrections and Community Supervision finding petitioner guilty of violating a prison disciplinary rule.
Determination confirmed. No opinion.
Peters, P.J., McCarthy, Rose, Mulvey and Aarons, JJ., concur.
ADJUDGED that the determination is confirmed, without costs, and petition dismissed.